Name: Commission Regulation (EEC) No 211/85 of 25 January 1985 on the classification of goods in subheading 84.55 C of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing
 Date Published: nan

 Avis juridique important|31985R0211Commission Regulation (EEC) No 211/85 of 25 January 1985 on the classification of goods in subheading 84.55 C of the Common Customs Tariff Official Journal L 024 , 29/01/1985 P. 0013 - 0014 Finnish special edition: Chapter 2 Volume 4 P. 0052 Spanish special edition: Chapter 02 Volume 13 P. 0019 Swedish special edition: Chapter 2 Volume 4 P. 0052 Portuguese special edition Chapter 02 Volume 13 P. 0019 *****COMMISSION REGULATION (EEC) No 211/85 of 25 January 1985 on the classification of goods in subheading 84.55 C of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the Common Customs Tariff nomenclature, it is necessary to determine the classification of memory elements intended for use as automatic data-processing machine elements; the first of these memory elements consists of: - a static random access memory (RAM) in C-MOS technology, - a rectangular multilayer ceramic printed-circuit panel (17 Ã  39 mm), carrying (in a separable way): - four static RAMs, in C-MOS technology (C-MOS-SRAMs), comprising a monolithic integrated circuit, each with a 16 K or 64 K memory, - one decoder in the form of a monolithic integrated circuit, - 2 Ã  14 connector pins; and the second of: - an electronic programmable read-only memory (EPROM), - a rectangular multilayer ceramic printed-circuit panel (17 Ã  39 mm), carrying (in a separable way): - two UV ray-erasable programmable read-only memories (EPROMs), in the form of a monolittic integrated circuit, each with a 64 K memory and a quartz window in the upper surface, - one decoder in the form of a monolithic integrated circuit, - one decoupling capacitor, - 2 Ã  14 connector pins, Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3400/84 (4), classifies parts and accessories suitable for use solely or principally with machines of a kind falling within heading Nos 84.51 to 84.54 inclusive under heading No 84.55 (automatic data processing machines fall within heading No 84.53) and electronic microcircuits under heading No 85.21; Whereas consideration may be given to these headings for the purpose of classifying the abovementioned articles; Whereas these memory elements are not electronic microcircuits of heading No 85.21 because they are not indivisibly combined and, therefore, they are not covered by note 5 (B) (c) to Chapter 85; Whereas these assemblies, formed by adding to an electronic microcircuit other devices or other microcircuits of the same or different type, must be classified in accordance with the provisions governing the classification of machine parts and accessories and, in particular, with the provisions of note 2 (b) to Section XVI; Whereas, consequently, the abovementioned articles should be classified under heading No 84.55; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Memory elements intended for use as parts of automatic data-processing machines consisting of: - a static random access memory (RAM) in C-MOS technology, - a rectangular multilayer ceramic printed-circuit panel (17 Ã  39 mm), carrying (in a separable way): - four static RAMs, in C-MOS technology (C-MOS-SRAMs), comprising a monolithic integrated circuit, each with a 16 K or 64 K memory, - one decoder in the form of a monolithic integrated circuit, - 2 Ã  14 connector pins, - an electronic programmable read-only memory (EPROM), - a rectangular multilayer ceramic printed-circuit panel (17 Ã  39 mm), carrying (in a separable way): - two UV ray-erasable programmable read-only memories (EPROMs), in the form of a monolithic integrated circuit, each with a 64 K memory and a quartz window in the upper surface, - one decoder in the form of a monolithic integrated circuit, - one decoupling capacitor, - 2 Ã  14 connector pins, are to be classified in the Common Customs Tariff under subheading: 84.55 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of a kind falling within heading Nos 84.51 to 84.54 inclusive: C. Other. Article 2 This Regulation shall enter into force on the the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1985. For the Commission COCKFIELD Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 320, 10. 12. 1984, p. 1.